Citation Nr: 0023924	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  96-21 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Center in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
arthritis of the lumbar spine, currently evaluated as 10 
percent disabling.   

2.  Entitlement to an increased rating degenerative arthritis 
of the cervical spine, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to an increased rating for third degree burn 
scars of the left hand, currently evaluated as 20 percent 
disabling. 

4.  Entitlement to an increased rating for third degree burn 
scars of the left forearm, currently evaluated as 30 percent 
disabling.  

5.  Entitlement to an increased rating for third degree burn 
scars of the left flank, currently evaluated as 30 percent 
disabling. 

6.  Entitlement to an increased rating second degree burn 
scars of the back, stomach, chest, right forearm, right hand 
and left thigh, currently evaluated as 10 percent (combined) 
disabling.  

7.  Entitlement to an effective date prior to March 4, 1997, 
for the assignment of separate 30 percent ratings for third 
degree burn scars of the left flank and left forearm.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to March 
1953 and from November 1957 to February 1973.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a rating action of the 
Wichita, Kansas Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board remanded the case in 
January 1997 for additional development.  

The Board reviewed the veteran's appeal again in May 1999, 
adjudicated several issues and remanded others for further 
development.  Subsequent to that remand, the RO assigned 
separate 10 percent ratings for degenerative arthritis of the 
lumbar and cervical spines, each effective from July 2, 1991.  
The RO also increased the rating for the third degree burn 
scar of the left forearm to 30 percent, and assigned a 
separate 30 percent rating for the third degree burn scar of 
the left flank.  The veteran disagreed with the effective 
date of increased ratings for the scars, and in a January 
2000 rating action, the RO assigned an effective date of 
March 4, 1997.  The veteran continues to disagree. 


FINDINGS OF FACT

1.  The RO received the veteran's claim of entitlement to an 
increased rating for burn scars on October 3, 1991.  

2.  The report of a March 4, 1997, VA examination included 
findings sufficient to rate the veteran's third degree burn 
scars. 

3.  The earliest date as of which the evidence shows that 
third degree burn scars of the left forearm and left flank 
had increased in severity so as to meet the criteria for 30 
percent ratings is March 4, 1997.


CONCLUSION OF LAW

The requirements for an effective date earlier than March 4, 
1997 for the assignment of 30 percent ratings for third 
degree burn scars of the left forearm and left flank have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. 
§§ 3.102, 3.400, 4.118 Diagnostic Code 7801 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 1999, the RO issued a supplemental statement of 
the case (SSOC) and informed the veteran of a decision to 
increase the rating for the third degree burn scar of the 
left forearm to 30 percent, and assign a separate 30 percent 
rating for the third degree burn scar of the left flank.  The 
increased ratings were made effective from August 9, 1999.  
The veteran disagreed with that date.  In a January 2000 
rating decision, the RO determined that an October 1999 
rating decision was clearly and unmistakably erroneous with 
regard to the assignment of effective dates for the 
assignment of increased ratings and the effective date for 
the awards in question was changed to March 4, 1997.  The 
veteran continues to disagree with the effective date.  He 
contends that he is entitled to an effective date earlier 
than that assigned by the RO because he submitted his claim 
for increase in 1991.  

The effective date of an evaluation and award of compensation 
based on a claim for increase will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
With regard to claims for increased compensation, the law 
also provides that the effective date will be the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if a claim is received 
by VA within one year after that date; otherwise the 
effective date will be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(o)(1), (2).  

Under the provisions of 38 C.F.R. § 3.157(b)(1), the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  The provisions of this 
regulation apply only when such reports relate to examination 
or treatment of a disability for which service connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  

Service connection for burn scars was originally granted in 
an April 1979 RO decision.  In a statement dated stamped as 
having been received at the RO on July 2, 1991, the veteran 
requested "an increase for my sc joint bone disease."  In a 
statement dated stamped as having been received at the RO on 
October 3, 1991, the veteran indicated that he "wish(ed) to 
pursue my bone joint disease and burns."  

The veteran was afforded a VA examination in November 1991, 
which included findings of well healed burn scars and 
reported the total area of involvement.  The report of a 
February 1992 VA examination did not include any measurements 
of the affected areas.  In February 1992, the examiner noted 
that it was very hard to tell that the appellant had ever 
received skin grafts.

In an August 1992 rating action, the RO did not take any 
adjudicative action with regard to the service-connected burn 
scars.  

The veteran appeared at a March 1993 hearing at the RO and 
offered testimony as to the effect of all of his service-
connected disabilities.

The report of an April 1993 VA examination for scars was 
silent as to the measurement of the areas involved.  On 
examination, however, no deformity was noted.

The veteran reiterated his claims at a July 1993 hearing at 
the RO.  

The reports of VA examinations conducted in September and 
November 1993, as well as in September 1996, were also silent 
as to measurements of the burn scars, although one study 
described the area as extensive.  

The veteran appeared at hearings in July and August 1996 and 
offered testimony as to the severity of his burn scars. 

VA outpatient and inpatient treatment records associated with 
the claims folder after May 1990 are silent for findings 
regarding measurements for burn scars.  

The Board initially reviewed the veteran's appeal in January 
1997 and remanded the case for further development, including 
a medical examination.  The report of a VA examination 
conducted on March 4, 1997, included objective findings 
describing the burn scars, photographs of the involved areas 
and offering a percentage estimate of the total body area 
involved.     

The case was returned to the Board in May 1999 at which time 
it was determined that another remand was required in order 
to obtain sufficient medical evidence necessary to apply the 
rating criteria of Diagnostic Code 7801.

The RO reviewed the report of an August 9, 1999 VA 
examination and November 1999 addendum and took action to 
increase the ratings in question and assigned effective dates 
as the date of that examination.  As detailed above, upon 
further review, the RO changed the effective dates to March 
4, 1997.

The Board notes that the veteran contends his increased 
evaluation should be granted from 1991, when he initiated his 
claim for increase.  The Board notes that the statement 
received at the RO on October 3, 1991, was the first 
statement which could be interpreted as a claim for increase 
for the burn scars.  Thus, that is the date of claim. 

Applying the law and regulations to the case at hand, the 
Board finds that there is no evidence of record which shows 
that there was a time during the year prior to the date of 
claim as of which it can be said that it was factually 
ascertainable that an increase in disability had occurred.  
The veteran made no submissions and there is no pertinent 
medical evidence of record dated within the one year period 
preceding the date of claim, October 3, 1991.  Therefore, 
there is no record which could qualify as an earlier claim 
for increase, or which could be considered to be an informal 
claim.  38 C.F.R. §§ 3.155, 3.157.  Moreover, no clinical 
evidence was submitted prior to March 4, 1997, which would 
permit an accurate estimate of the degree of disability due 
to the burn scars prior to that date.  

The regulatory criteria to support 30 percent evaluations for 
third degree burn scars provides that the effective area or 
areas must exceed one-half square foot.  38 C.F.R. § 4.118, 
Diagnostic Code 7801.  There was, however, no medical 
evidence prior to the March 4, 1997, VA examination which was 
used to grant entitlement to increased ratings under 
Diagnostic Code 7801.  Although the Board noted in the March 
1999 remand that the measurements recorded as part of the 
March 1997 VA examination did not supply the information 
necessary to apply the rating criteria, the Board finds that 
March 4, 1997 is the earliest possible date where it was 
arguably ascertainable that the veteran's burn scars of the 
left flank and left forearm were of such severity that the 
criteria for 30 percent ratings were satisfied.  As March 4, 
1997, is the date entitlement arose, and that date is later 
than the October 3, 1991, date of claim, the proper effective 
date for the assignment of 30 percent ratings for third 
degree burn scars of the left flank and left forearm is March 
4, 1997. 

The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An effective date prior to March 4, 1997, for an award of 
separate 30 percent ratings for third degree burn scars of 
the left flank and left forearm is denied. 


REMAND

The veteran contends that the remaining service-connected 
disabilities at issue are more severe than the current 
ratings indicate.  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when a veteran claims 
a service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  Inasmuch as the veteran has submitted well-
grounded claims, VA is obligated to assist him in the 
development of those claims.  38 U.S.C.A. § 5107(a).  

When the Board previously reviewed the veteran's appeal, it 
was noted that the evidence of record was insufficient for 
evaluating the extent of the service-connected arthritis and 
burn scars.  It was contemplated that VA examinations 
conducted on remand would provide sufficient evidence to 
properly evaluate the veteran's disabilities.  In the remand, 
the Board instructed the RO to obtain an orthopedic 
examination in which the examiner was to report not only 
range of motion findings, but also commentary as to the 
effect that degenerative arthritis of the lumbar and cervical 
spine had on his industrial adaptability.  Although the 
examiner reported range of motion findings and noted 
difficulties in differentiating between varying causes of the 
limitation of motion, (arthritis vs. morbid obesity) the 
examiner did not comment on the extent to which degenerative 
arthritis affected the veteran's ability to work.  Such an 
opinion is necessary in light of the claim that these 
service-connected disabilities have affected his ability to 
work.  

The Board notes further that when VA is considering a rating 
increase claim from a claimant whose schedular rating meets 
the minimum criteria of 38 C.F.R. § 4.16(a) and there is 
evidence of current service-connected unemployability in the 
veteran's claims folder, evaluation of the claim must also 
include an evaluation of a reasonably raised claim for a 
total disability based on individual unemployability rating 
(TDIU).  Norris v. West, 12 Vet. App. 413 (1999).  Those two 
criteria are satisfied in the current case.  Although rated 
separately, the veteran's service-connected burn scars 
resulted from a single accident and thus are considered one 
disability; thus, meeting the threshold schedular criteria.  
As such, an opinion as to employability is necessary.

With regard to the burn scars, the Board pointed out in the 
March 1999 remand that the previous examination included 
calculations of the total body area covered by scars reported 
as a percentage of total body involvement.  The Board noted 
that the veteran's third degree burn scars were rated based 
on the area affected and measurements were required to be 
reported in square inches, not as percentages.  
Unfortunately, the report of an August 1999 VA examination, 
and November 1999 addendum included the total square inches 
of third degree burn scars, rather than the measurement of 
each separate third degree burn scar.  To rate the severity 
of the service-connected third degree burn scars under 
Diagnostic Code 7801, measurements, in square inches, must be 
reported separately for each scar.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Where the remand orders of 
the Board are not complied with, the Board itself errs in 
failing to insure compliance.  As such, the Board finds that 
the case is not ready for appellate review and must be 
remanded for further development.  

Therefore, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
burn scar residuals, and for cervical or 
lumbar arthritis since August 1999.  
After securing the necessary release, the 
RO should attempt to obtain copies of all 
records from the identified treatment 
sources.

2.  Thereafter, the veteran should be 
afforded a VA examination of the cervical 
and lumbar spine to determine the extent 
of disabling manifestations.  Findings 
are to take into account all functional 
impairments identified in 38 C.F.R. 
§§ 4.40, 4.45, including pain on use, 
incoordination, weakness, fatigability, 
abnormal movements, etc.  Any functional 
impairment identified should be expressed 
in terms of an additional range of motion 
loss beyond that clinically demonstrated.  
The examiner must specifically comment on 
the extent to which cervical and lumbar 
degenerative arthritis affect the veteran 
industrially.  The examiner must review 
the claims folder, including a copy of 
this remand, and perform all tests and 
studies necessary to address the extent 
of functional impairment due to the 
veteran's cervical and lumbar spine 
disabilities.  All findings, opinions and 
bases therefor should be set forth in 
detail.  

3.  The veteran should be afforded an 
appropriate VA examination in order to 
determine the current severity of the 
third degree burn scars of the left hand, 
left forearm and left flank; and the 
second degree burn scars of the back, 
stomach, chest, right forearm, right hand 
and left thigh.  The examiner should 
review the claims folder, including a 
copy of this Remand, prior to the 
examination.  The examiner must 
separately report the precise size of 
each burn scar in square inches, 
consistent with 38 C.F.R. § 4.118, 
Diagnostic Code 7801.  The examiner must 
comment on the extent to which the 
service-connected scars affect the 
veteran's ability to work.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

5.  Thereafter, the RO should again 
review the veteran's claims, to include 
consideration of an informal claim of 
entitlement to individual 
unemployability.  If any benefit sought 
on appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals

 


